      Case 1:18-cv-00025-DCN-CWD Document 45 Filed 10/01/19 Page 1 of 2



MICHAEL J. KANE
MICHAEL KANE & ASSOCIATES, PLLC
4355 West Emerald Street, Suite 190
Post Office Box 2865
Boise, Idaho 83701-2865
Telephone: (208) 342-4545
Facsimile: (208) 342-2323
Email: mkane@ktlaw.net
Idaho State Bar No. 2652

ATTORNEYS FOR DEFENDANT CANYON COUNTY



                            IN THE UNITED STATES DISTRICT COURT

                             IN AND FOR THE DISTRICT OF IDAHO

SENOBIO PADILLA-ARREDONDO,                     )
                                               )
               Plaintiff,                      )
                                               )     Case No. 1:18-cv-00025-DCN-CWD
       vs.                                     )
                                               )     STIPULATION TO DISMISS
CANYON COUNTY,                                 )
                                               )
               Defendant.                      )
                                               )


       COME NOW the Plaintiff, SENOBIO PADILLA-ARREDONDO, by and through his

attorney of record, Maria E. Andrade of Immigrant Justice Idaho, Inc., and Defendant,

CANYON COUNTY, by and through its attorney of record, Michael J. Kane, of the firm

Michael Kane & Associates, PLLC, and hereby stipulate and agree to dismiss the First Amended

Complaint (Dkt. 14) filed in the above-entitled matter, with prejudice, and that each party bears

its own costs and attorney fees.




STIPULATION TO DISMISS – P. 1
     Case 1:18-cv-00025-DCN-CWD Document 45 Filed 10/01/19 Page 2 of 2




       DATED this 1st day of October, 2019.

                                                    IMMIGRANT JUSTICE IDAHO, INC.


                                              BY:      /s/ Maria E. Andrade
                                                    MARIA E. ANDRADE
                                                    Attorney for Plaintiff




       DATED this 1st day of October, 2019.

                                                    MICHAEL KANE & ASSOCIATES, PLLC

                                              BY:       /s/ Michael J. Kane               .
                                                    MICHAEL J. KANE
                                                    Attorneys for Canyon County




                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on the 1st day of October, 2019, I electronically filed the
foregoing document with the U.S. District Court. Notice will automatically be electronically
mailed to the following individuals who are registered with the U.S. District Court’s CM/ECF
System for this action:

          Maria E. Andrade / Benjamin E. Stein
           m.andrade@immigrantjusticeidaho.org, s.shepard@immigrantjusticeidaho.org,
           b.stein@immigrantjusticeidaho.org

          Michael J. Kane
           mkane@ktlaw.net, tpresler@ktlaw.net


                                                       /s/ Michael J. Kane                .




STIPULATION TO DISMISS – P. 2
